 Case 1:18-cv-04363-BMC Document 10 Filed 10/12/18 Page 1 of 9 PageID #: 37




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
ORNALD BURNAZI,
                                                                      FIRST AMENDED
                                          Plaintiff,                  COMPLAINT
                           -against-                                  Jury Trial Demanded
P.O. RICHARD FORMATO, Tax Id. 2759,                                   18-CV-4363 (BMC)
TURIA PRIMUS Tax Id. 548255, and John and
JANE DOE 1 through 10, individually and in their
official capacities (the names John and Jane Doe
being fictitious, as the true names are presently
unknown),
                                          Defendants.
----------------------------------------------------------------- x
                                NATURE OF THE ACTION
        1.      This is an action to recover money damages arising out of the violation

of plaintiff’s rights under the Constitution.

                               JURISDICTION AND VENUE
        2.      This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, and the

Fourth and Fourteenth Amendments to the Constitution of the United States.

        3.      The jurisdiction of this Court is predicated upon 28 U.S.C. §§ 1331, 1343

and 1367(a).

        4.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 (b) and (c).

        5.      This Court has supplemental jurisdiction over the New York State

claims pursuant to 28 U.S.C. § 1367.
 Case 1:18-cv-04363-BMC Document 10 Filed 10/12/18 Page 2 of 9 PageID #: 38




                                     JURY DEMAND
       6.     Plaintiff demands a trial by jury in this action.
                                        PARTIES
       7.     Plaintiff Ornald Burnazi (“plaintiff”) is a resident of Kings County in the

City and State of New York.

       8.     Defendants P.O. Richard Formato (“Formato”) and Sgt. Turia Primus,

(“Primus”) at all times relevant herein, was an officer, employee and agent of the

Triborough Bridge and Tunnel Authority Police (“TBTAP”). Formato and Primus are

sued in their individual capacity.

       9.     At all times relevant defendants John and Jane Doe 1 through 10 were

police officers, detectives or supervisors employed by the TBTAP. Plaintiff does not

know the real names and shield numbers of defendants John and Jane Doe 1 through

10.

       10.    At all times relevant herein, defendants John and Jane Doe 1 through 10

were acting as agents, servants and employees of defendant City of New York and the

TBTAP. Defendants John and Jane Doe 1 through 10 are sued in their individual

capacity.

       11.    At all times relevant herein, all individual defendants were acting under

color of state law.
 Case 1:18-cv-04363-BMC Document 10 Filed 10/12/18 Page 3 of 9 PageID #: 39




                              STATEMENT OF FACTS
        12.   At approximately 5:15 a.m. on October 14, 2017 plaintiff was lawfully

driving northbound on the Whitestone Bridge in Queens, NY when he was rear-

ended. As a result, plaintiff struck a second car.

        13.   Plaintiff called the police.

        14.   When the police arrived, they requested plaintiff’s license and

registration. Plaintiff complied.

        15.   Plaintiff was removed from his car and took a breathalyzer. The

breathalyzer revealed that plaintiff had not been drinking alcohol.

        16.   Unsatisfied the officer asked plaintiff to re-take the breathalyzer

numerous additional times. The results did not change.

        17.   Nevertheless, plaintiff was put in handcuffs and taken into custody.

        18.   Plaintiff, experiencing pain to his back and general asked to be taken to a

hospital.

        19.   Plaintiff was examined and treated at Queensboro Hospital.

        20.   Plaintiff went to Queens Central Booking.

        21.   Plaintiff was arraigned and charged with driving under the influence of

alcohol. The defendants falsely claimed that plaintiff refused to take a breathalyzer

test.

        22.   Plaintiff’s drivers license was suspended.
 Case 1:18-cv-04363-BMC Document 10 Filed 10/12/18 Page 4 of 9 PageID #: 40




      23.       Plaintiff returned to court on November 28, 2017 and all charges against

him were dismissed on motion from the district attorney.

      24.       On October 8, 2018 plaintiff appeared at the Department of Motor

Vehicle for a hearing to determine whether his license would be returned.

      25.       At the conclusion of the hearing plaintiff’s license was returned because

there was “insufficient evidence” that plaintiff refused to take a breathalyzer.

      26.       On November 28, 2017 all charges against plaintiff were dismissed due

to insufficient evidence.


                                         FIRST CLAIM

                                           False Arrest

      27.       Plaintiff repeats and realleges each and every allegation as if fully set

forth herein.

      28.       Defendants violated the Fourth and Fourteenth Amendments because

they arrested plaintiff without probable cause.

      29.       As a direct and proximate result of this unlawful conduct, Plaintiff

sustained the damages herein alleged.
 Case 1:18-cv-04363-BMC Document 10 Filed 10/12/18 Page 5 of 9 PageID #: 41




                                   SECOND CLAIM

                                 Malicious Prosecution
      30.       Plaintiff repeats and realleges each and every allegation as if fully set

forth herein.

      31.       By their conduct, as described herein, and acting under color of state

law, defendants are liable to plaintiff under 42 U.S.C. § 1983 for the violation of his

constitutional right to be free from malicious prosecution under the Fourth and

Fourteenth Amendments to the United States Constitution.

      32.       Defendants’ unlawful actions were done willfully, knowingly, with malice

and with the specific intent to deprive plaintiff of his constitutional rights. The

prosecution by defendants of plaintiff constituted malicious prosecution in that there

was no basis for the plaintiff’s arrest, yet defendants continued with the prosecution,

which was resolved in plaintiff’s favor.

      33.       As a direct and proximate result of defendants’ unlawful actions,

plaintiffs have suffered, and will continue to suffer, damages, including physical,

mental and emotional injury and pain, mental anguish, suffering, humiliation,

embarrassment and loss of reputation.

                                    THIRD CLAIM

                     Denial Of Constitutional Right To Fair Trial
 Case 1:18-cv-04363-BMC Document 10 Filed 10/12/18 Page 6 of 9 PageID #: 42




      34.       Plaintiff repeats and realleges each and every allegation as if fully set

forth herein.

      35.       The individual defendants created false evidence against Plaintiff.

      36.       The individual defendants forwarded false evidence to prosecutors in the

Kings County District Attorney’s office.

      37.       In creating false evidence against Plaintiff, and in forwarding false

information      to   prosecutors,     the   individual   defendants   violated   Plaintiff’s

constitutional right to a fair trial under the Due Process Clause of the Fifth and

Fourteenth Amendments of the United States Constitution.

      38.       As a direct and proximate result of this unlawful conduct, Plaintiff

sustained the damages hereinbefore alleged.

                                     FOURTH CLAIM

                                     Failure To Intervene
      39.       Plaintiff repeats and realleges each and every allegation as if fully set

forth herein.

      40.       Those defendants who were present but did not actively participate in

the aforementioned unlawful conduct observed such conduct, had an opportunity

prevent such conduct, had a duty to intervene and prevent such conduct and failed to

intervene.
 Case 1:18-cv-04363-BMC Document 10 Filed 10/12/18 Page 7 of 9 PageID #: 43




       41.      Accordingly, the defendants who failed to intervene violated the First,

Fourth, Fifth and Fourteenth Amendments.

       42.      As a direct and proximate result of this unlawful conduct, Plaintiff

sustained the damages hereinbefore alleged.




                                   FOURTH CLAIM
                                  Failure To Intervene
       43.      Plaintiff repeats and realleges each and every allegation as if fully set

forth herein.

       44.      This is not an isolated incident. The City of New York (the “City”),

through policies, practices and customs, directly caused the constitutional violations

suffered by plaintiff.

       45.      The City, through its police department, has had and still has hiring

practices that it knows will lead to the hiring of police officers lacking the intellectual

capacity and moral fortitude to discharge their duties in accordance with the

constitution and is indifferent to the consequences.

       46.      The City, through its police department, has a de facto quota policy that

encourages unlawful stops, unlawful searches, false arrests, the fabrication of evidence

and perjury.
 Case 1:18-cv-04363-BMC Document 10 Filed 10/12/18 Page 8 of 9 PageID #: 44




       47.     The City, at all relevant times, was aware that these individual defendants

routinely commit constitutional violations such as those at issue here and has failed to

change its policies, practices and customs to stop this behavior

       48.     The City, at all relevant times, was aware that these individual defendants

are unfit officers who have previously committed the acts alleged herein and/or have

a propensity for unconstitutional conduct

       49.     These policies, practices, and customs were the moving force behind

plaintiff’s injuries.
 Case 1:18-cv-04363-BMC Document 10 Filed 10/12/18 Page 9 of 9 PageID #: 45




                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests judgment against Defendants

as follows:

      (a) Compensatory damages against all defendants, jointly and severally;

      (b) Punitive damages against the individual defendants, jointly and severally;

      (c) Reasonable attorneys’ fees and costs pursuant to 28 U.S.C. § 1988; and

      (d) Such other and further relief as this court deems just and proper.




DATED:        October 3, 2018
              New York, New York

                                        ____/s_____________________
                                        Robert Marinelli
                                        305 Broadway, Suite 1001
                                        New York, New York 10007
                                        (212) 822-1427
                                        robmarinelli@gmail.com

                                        Attorney for plaintiff
